Citation Nr: 1312501	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

Post-service medical records reflect various psychiatric diagnoses, including depression, schizophrenia, and a personality disorder.  The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Although the RO adjudicated a claim solely to reopen service connection for schizophrenia, because the evidence of record reflects diagnoses of acquired psychiatric disorders other than schizophrenia, the Board will broaden the Veteran's claim under Clemons, and consider whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to include all diagnoses. 


FINDINGS OF FACT

1.  A claim for a psychiatric disorder was denied by the Board in July 1987.  The RO again denied a claim for a psychiatric disorder in June 1999.  The June 1999 decision is the last final denial of a psychiatric disorder on any basis.   

2.  The evidence received since the June 1999 decision is mostly new but not material and does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The RO's June 1999 decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence has not been received to reopen service connection for an acquired psychiatric disorder, including schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, the Veteran was discharged from active duty in mid-1979 for a passive aggressive personality disorder after 9 months of service.  He filed a claim in February 1986 for a "nervous condition."  At an April 1986 VA examination, he reported that he had experienced psychological problems since his teenage years, that he could not adjust to military life, and that he suffered from anxiety, tension, depression, and difficulty with concentration while on active duty.  The diagnosis was schizophrenia, chronic simple type.  

In August 1986, the RO denied schizophrenia and an inadequate personality on the basis that the evidence did not relate schizophrenia to active duty.  The Veteran timely appealed the decision to the Board.  In a July 1987 decision, the Board denied the appeal on the basis that (i) the in-service diagnosis of a personality disorder was a developmental defect and not a disease within the meaning of VA law, (ii) service treatment records were negative for acquired psychopathology, and (iii) the current diagnosis of the schizophrenia was not shown in service or within one year after service.  The Board decision was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

There is no correspondence from the Veteran until October 1998, more than 1 year later, when he filed another claim for unspecified "mental physical" disorders.  He failed to report for a VA examination in April 1999 and, in June 1999, the RO denied a nervous condition on the basis that new and material evidence had not been submitted to reopen the claim.  He was informed of the decision by correspondence dated in June 1999 and did not appeal.  There was no correspondence from the Veteran within 1 year of the notification of the denial and that decision became final.

The next correspondence from the Veteran is dated in June 2001, when he again filed a claim for mental illness, schizophrenia, bipolar, and obsessive compulsive disorder.  He also noted on the claim that he had a mood and personality disorder caused by being in the military service.  For reasons that are not apparent in the file, there was no action taken on the June 2001 claim.  

The next correspondence from the Veteran is dated in January 2007, when he again filed a claim for psychosis and paranoid schizophrenia.  The RO denied claims for inadequate personality and schizophrenia (claimed as psychosis and schizophrenia) in March 2008.  This is the claim now on appeal.  As noted above, the Board considers the June 1999 rating decision as the last final denial of a claim for a psychiatric disorder and has considered all the evidence since that time in analyzing the claim.

Evidence submitted since the last final denial includes the Veteran's statements and testimony at the hearing that his psychiatric problems started during active duty.  The transcript of the January 2010 hearing reflects his assertions that he had mental health problems when he was in service.  He testified that he requested to get out of service because of his problems.  These statements are reiterations of his contentions all along and are not new for purposes of reopening the claim.

Next, VA clinical records have been associated with the claims file since the last final denial.  While new, this evidence shows only current treatment for variously-diagnosed psychiatric disorders and does not address the critical inquiry regarding a relationship between current complaints and active duty service.  Therefore, while new, the clinical records are not material to the issue.

Similarly, private psychiatric evaluations were submitted in support of the claim.  As with the VA clinical records, this evidence addresses current symptomatology but does not address whether there is a relationship with service.  In fact, he did not mention that he was even on active duty in the June 2001 evaluation but rather attributed the onset of "emotional problems" to 1990.  At the June 2002 evaluation, he reported that he had been on active duty but no other comment was made about his service.  The evidence also includes a statement from a private psychiatric facility showing a diagnosis of schizophrenia but no mention was made of service.  Therefore, this evidence is not material to the claim.

Also of record is a series of letters dated in early 2001 letter between the Veteran, a law firm representing him, and the state department of education regarding his arrest in 1979 for sexual assault.  While new, this evidence is not material as it does not mention a psychiatric disorder.

The Board finds that the evidence received since the prior denial of service connection for an acquired psychiatric disorder is new, as it was not previously of record; however, the evidence is not material.  Therefore, the claim is not reopened and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in February 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the Veteran submitted private treatment records.  Further, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Further, a specific VA medical examination is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, a remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


